DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made to Applicant’s claim to priority to Non-Provisional Application No. 16/160,251 filed October 15, 2018 now Patent No. 10,889,761 as a CON. 

Status of Claims
Claims 1-7, filed December 9, 2020, are presently pending in this application. 

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites “exiting a portion”, ln 9 should read --exiting at a portion --.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites “and the insulated hosing is adapted to the human head.,” ln 2. There is insufficient antecedent basis for the limitation “insulated hosing”. It is unclear whether a new limitation “insulated hosing” is being claimed or “insulated hosing” is intended to reference the “inner housing” recited in claim 1. For the purpose of this Office Action the insulated hosing of claim 2 is interpreted as a typographical error and as referencing the inner housing of claim 1. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10,898,761 (hereinafter: “Patent’761”). 
Although the claims at issue are not identical, they are not patentably distinct from each other because all of the elements of the instant application independent claim 1 are found in Patent’761 claims 1 and 10, individually. Since the instant application independent claim 1 is fully encompassed by Patent’761 claims 1 and 10, individually, the difference between the application claims and the Patent’761 claims lies in the fact that the Patent’761 claims includes more elements and is thus more specific. Accordingly, the invention of Patent’761 claims is a “species” of the “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species”. Since the application claims are anticipated by the Patent’761 claims, it is not patentably distinct from the patent claims. 
Furthermore:
Instant claim 2 is unpatentable over claim 2 of Patent’761 because claim 2 of Patent’761 includes more elements and is thus more specific. Accordingly, the invention claim 2 of Patent’761 claims is a “species” of the “generic” invention of the instant claim 2. It has been held that the generic invention is “anticipated” by the “species”. Since the instant claim 2 is anticipated by claim 2 of Patent’761, it is not patentably distinct from the Patent’761 claim 2.
Instant claim 3 is unpatentable over claim 4 of Patent’761 because they recite the same limitations.
Instant claim 4 is unpatentable over claim 5 of Patent’761 because they recite the same limitations.
Instant claim 5 is unpatentable over claim 6 of Patent’761 because they recite the same limitations.
Instant claim 6 is unpatentable over claim 7 of Patent’761 because they recite the same limitations.
Instant claim 7 is unpatentable over claim 9 of Patent’761 because they recite the same limitations.

Allowable Subject Matter
The Examiner notes that no art rejection has been made for claims 1-7 at this time as the prior art of record fails to disclose the claims as written. The Examiner retains the right to make a new art based rejection on these claims once the 112 rejection(s) and have been resolved by the Applicant.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure..
Wheelwright (U.S. Pub. No. 2010/0229858) discloses an aquatic headgear comprising a head unit (12, 22, 302; Fig. 1, 4, 19; ¶¶ 0046-0047, 0051-0052, 0071) having: an ornamental shaped outer housing (302; Fig. 19; ¶ 0071); and a head receiving section (12; Fig. 1-5, 19; ¶¶ 0046-0049) configured to be contoured to a human head and configured to be between a human head and the outer housing and contoured to a human head (Fig. 1-5, 19; ¶¶ 0046-0049; Examiner notes: “contoured to” is interpreted as configured to accept, i.e. not claiming the human head but instead functionally claiming the head receiving section shape.); a mask (20; Fig. 1, 19; ¶¶ 0046, 0049, 0071) extending from the outer housing (Fig. 1, 19; ¶¶ 0046, 0049, 0071); and a snorkel (22, 52, 36; Fig. 1, 4, 19; ¶¶ 0046, 0051-0057), which has not yet been claimed.
Reynier (FR 573,287 A) discloses a breathing apparatus for swimming comprising an insulated housing (2; Fig. 1) positioned within an outer housing (1; Fig. 1) and having an ornamental shape (Duck or Swan; Fig. 1; Pg. 1) and buoyant properties (Pg. 1); and a snorkel (6; Fig. 1) extending through and exiting at a portion of a head unit (1; Fig. 1; Pg. 1-2) above a predetermined waterline (at 8; Fig. 1), which has not yet been claimed. 
Albrecht discloses a swimming device (Fig. 1) comprising an outer housing (60; Fig. 1-3, 7-8; col 4, ln 15-20; col 5, ln 9-65) is a rigid exterior shell formed from a moldable material (col 5, ln 9-15) , which has not yet been claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634.  The examiner can normally be reached on M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ELLIOT S RUDDIE/Primary Patent Examiner, Art Unit 3785